PER CURIAM.
Ethel E. Pinsker, plaintiff, appeals from a final judgment rendered for the defendants in a declaratory decree action.
Plaintiff agrees that the finding of facts contained in the final decree are not in dispute except as to the accounting.
We have reviewed the conclusions and adjudications in the final judgment which were based on those findings of fact and hold that no reversible error has been demonstrated in the final decree, including the accounting.
No error was made in the denial of plaintiff’s motion to amend the complaint by adding additional defendants and to have the available assets of all the defendants marshalled. This motion was made after plaintiff had presented her case and rested. No abuse of discretion by the trial judge has been shown in this appeal. Wooten v. Wooten, Fla.App.1968, 213 So.2d 292; Triax, Inc. v. City of Treasure Island, Fla.App.1968, 208 So.2d 669; and Houston Texas Gas & Oil Corporation v. Hoeffner, Fla.App.1961, 132 So.2d 38.
The final decree is
Affirmed.